DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed June 9, 2022. Claim 1, 3, 6, 9, and 12-13 have been amended. Claims 1-13 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 101 rejection. Applicant's arguments/amendments filed June 9, 2022 regarding the 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, the 35 USC § 101 rejection is withdrawn.

5.	35 USC § 112 rejection. Applicant's arguments/amendments filed June 9, 2022 regarding the 35 USC § 112 rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, the 35 USC § 112 rejection is withdrawn.

6.	35 USC § 102 Rejection. Applicant's arguments/amendments filed June 9, 2022 regarding the previous 35 USC § 102 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Kentley et al, US 2017/0126810, presented in this Final Office Action. Therefore, the prior 35 USC § 102 rejection is withdrawn in view of the new added features in the amended claims. 
                                                                                                                                                                                                          
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-13 are rejected under 35 U.S.C 103 as being unpatentable over Gecchelin et al, US 2018/0022405, in view of Kentley et al, US 2017/0126810, hereinafter referred to as Gecchelin and Kentley, respectively.

Regarding claim 1, Gecchelin discloses a control device for an at least semi-automatically driving vehicle comprising: (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”) a control device configured to perform the following: 
providing a first control signal for an approach of a vehicle, which includes the at least semi-automatically driving vehicle, to a further vehicle in a first portion of a travel route of the vehicle (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”); and 
a second control signal for coupling the vehicle to the further vehicle in the first portion of the travel route to form a vehicle occupant passage between the vehicle and the further vehicle via which there is a vehicle occupant change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”),
wherein the vehicle and the further vehicle are mechanically coupled to form the vehicle occupant passage (See at least fig 1, ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).
Gecchelin fails to explicitly disclose wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (This feature is conventional and know in the art. Therefore, it would have been obvious for a person of ordinary skill in the art to modify the system of Gecchelin and add this known feature).
However, Kentley teaches wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (See at least ¶ 72, “localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like. Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430”), (See at least ¶ 86, “Topography manager 1110 is configured to receive map data, such as 3D map data or other like map data that specifies topographic features… Path generator 1114 receives data from topography manager 1110 and route manager 1112, and generates one or more paths or path segments suitable to direct autonomous vehicle toward a destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gecchelin and include wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory as taught by Kentley because it would allow the system to update the pose or position of any autonomous vehicle in real-time or near real-time (Kentley ¶ 66).

Regarding claim 2, Gecchelin discloses the control device as recited in claim 1, wherein the control device is configured to receive and/or transmit a signal for coupling the vehicle to the further vehicle in the first portion (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 129, “each IV 102-X, Y, and Z, as described in FIG. 29, includes a local controller 2905, a receiver 19 and/or communication adapter 70 for receiving a master signal to slave at least one system in one IV to a controller in another IV. Control and sensor input can travel bidirectionally through RCVA 101-E in different scenarios’).

Regarding claim 3, Gecchelin discloses the control device as recited in claim 1, wherein the control device is configured to receive a further signal about a vehicle position of the vehicle, and is configured to ascertain the first control signal and the second control signal based on the vehicle position (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”).

Regarding claim 4, Gecchelin discloses the control device as recited in claim 1, wherein the control device is configured to, after controlling the coupling of the vehicle to the further vehicle, to provide a third control signal to control a connecting door of the vehicle to open the passage (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Regarding claim 5, Gecchelin discloses the control device as recited in claim 4, wherein the control device is configured to receive a coupling signal, which signals mechanical coupling of the vehicle to the further vehicle, and is configured to provide the third control signal only after receiving the coupling signal (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).

Regarding claim 6, Gecchelin discloses a semi-automatically driving vehicle, comprising: 
a control device for a vehicle, which includes an at least semi-automatically driving vehicle, the control device configured to provide a first control signal for an approach of the vehicle to a further vehicle in a first portion of a travel route of the vehicle, and provide a second control signal for coupling the vehicle to the further vehicle in the first portion of the travel route to form a vehicle occupant passage between the vehicle and the further vehicle via which there is a vehicle occupant change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”); and 
at least one vehicle drive unit connected to the control device configured to move the vehicle in a longitudinal and/or lateral direction (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”); 
wherein the control device is configured to transmit the first control signal of the vehicle drive unit for the approach of the vehicle and the second control signal for the coupling of the vehicle to the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”),
wherein the vehicle and the further vehicle are mechanically coupled to form the vehicle occupant passage (See at least fig 1, ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).
Gecchelin fails to explicitly disclose wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (This feature is conventional and know in the art. Therefore, it would have been obvious for a person of ordinary skill in the art to modify the system of Gecchelin and add this known feature).
However, Kentley teaches wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (See at least ¶ 72, “localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like. Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430”), (See at least ¶ 86, “Topography manager 1110 is configured to receive map data, such as 3D map data or other like map data that specifies topographic features… Path generator 1114 receives data from topography manager 1110 and route manager 1112, and generates one or more paths or path segments suitable to direct autonomous vehicle toward a destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gecchelin and include wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory as taught by Kentley because it would allow the system to update the pose or position of any autonomous vehicle in real-time or near real-time (Kentley ¶ 66).

Regarding claim 7, Gecchelin discloses the vehicle as recited in claim 6, further comprising: a connecting door situated at a vehicle front and/or at a vehicle rear of the vehicle, the connecting door delimiting the passage to the further vehicle; wherein the control device is configured to transmit a third control signal to the connecting door to move the connecting doors from a closed position into an open position (See at least ¶ 59, “an IV has front and back sliding doors 35 that are operable when a separate IV is stationary or when multiple IVs are rigidly coupled in an RCVA. Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), (See at least ¶ 9, “The first side is the front portion of the independent vehicle for the principal direction of locomotion, the second side is the opposite of the first side, and the first and second doors permit selective ingress and egress of passengers or cargo from the independent vehicle. The first door is configured to open while the independent vehicle is in motion and when the independent vehicle is coupled to another independent vehicle disposed on the first side of the independent vehicle.”).

Regarding claim 8, Gecchelin discloses the vehicle as recited in claim 6, further comprising: a coupling unit configured to mechanically couple the vehicle to the further vehicle; and a coupling sensor, the coupling sensor connected to the control device and configured to provide a coupling signal to the control device corresponding to a coupling state of the coupling unit (See at least ¶ 54, “Different stages of engaging a coupling/mated coupling are shown as: unengaged 141-A, fully, or locked, engaged 141-B, and interim coupling or decoupling 141-C of joining system 141…Coupling information provided by logistic server 79 includes at least one of: an identification of another independent vehicle to which the independent vehicle will
be coupled”), (See at least ¶ 62, “a coupling 110 disposed in the first end 42 or the second end 44 of the chassis 5; a mated coupling disposed in an end of the chassis opposite of that for the coupling: means for communicating between the at least two independent vehicles”), (See at least ¶ 96, “a full handshake protocol exists so that both IVs planning to couple are aware of each other's status and intentions, and next steps. The handshake can include authentication, authorization, and accounting ("AAA") for any interaction. A full handshake protocol requires full duplex, or bi-directional communication. This in tum requires the front vehicle has a receiver 19-1 on the back side of the chassis, and a transmit/display on the front side of the chassis”), (See at least ¶ 109, “Coupling arm/plug 2711, actuates each of the four independent steering wheels independently at its specified angle, e.g., per the the front and back sensors, per manual steering wheel input, or per autonomous driving algorithm instructions”), (See at least ¶ 129, “front driver 3021 and/or front sensors 3022 combine the tail sensors inputs 3028 coming from the tail vehicle 102-X via signal line 3027 through IV 102-Z's coupling system plug 3024. These input are received in memory 3023 and processed by the head vehicle IV 102-Z, then distributed to all the following connected vehicles”).

Regarding claim 9, Gecchelin discloses a vehicle combination, comprising: a vehicle, which includes an at least semi-automatically driving vehicle, and a further vehicle, each of the vehicle and the further vehicle including: a respective control device for an at least semi-automatically driving vehicle, wherein the control device is configured to provide a first control signal for an approach of the respective vehicle to a respective further vehicle in a first portion of a travel route of the respective vehicle, and provide a second control signal for coupling the respective vehicle to the respective further vehicle in the first portion of the travel route to form a vehicle occupant passage between the respective vehicle and the respective further vehicle via which there is a vehicle occupant change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), and wherein at least one respective vehicle drive unit is connected to the respective control device, which is configured to move the respective vehicle in a longitudinal and/or lateral direction (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”), wherein the control device is configured to transmit the first control signal of the respective vehicle drive unit for the approach of the respective vehicle and the second control signal for the coupling of the respective vehicle to the respective further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), 
wherein the control device of the vehicle is configured to steer the vehicle along the first travel route at least semi-automatically (See at least ¶ 142, “Although the invention described herein is disclosed with self-driving autonomous vehicles (automatic vehicles), it should be noted that the vehicles described herein can also be used when the vehicles are driven by a person (manual vehicles) or a combination thereof, while possessing the above described automatic in-motion coupling/ decoupling system”), 
wherein the control device of the further vehicle is configured to steer the further vehicle along a second travel route at least semi-automatically; wherein the first predefined travel route and the second predefined travel route extending identically in a first portion; and wherein the vehicle and the further vehicle are coupled to one another in the first portion (See at least ¶ 55, “The purpose of having combinable and separable IVs into and out of RCVAs is to provide condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes…On return, one or more IVs can combine/ re-combine in transit to the dense passenger IVs or RCVAs leaving urban locales for redistribution of passengers in one or more IVs that later separate for diverse destinations, e.g, suburbs, while the RCVA is still in transit, and without stopping, or with reduced stops, thus avoiding energy and time-consuming stops for route changes or drop-offs”), (See at least ¶ 131, “A based on their destination, following internal visual/audio signaling or mobile app notifications 909. IVs 956-A to D subsequently decouple to follow different routes for single passenger destinations on suburban side roads”),
wherein the vehicle and the further vehicle are mechanically coupled to form the vehicle occupant passage (See at least fig 1, ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).
Gecchelin fails to explicitly disclose wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (This feature is conventional and know in the art. Therefore, it would have been obvious for a person of ordinary skill in the art to modify the system of Gecchelin and add this known feature).
However, Kentley teaches wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (See at least ¶ 72, “localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like. Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430”), (See at least ¶ 86, “Topography manager 1110 is configured to receive map data, such as 3D map data or other like map data that specifies topographic features… Path generator 1114 receives data from topography manager 1110 and route manager 1112, and generates one or more paths or path segments suitable to direct autonomous vehicle toward a destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gecchelin and include wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory as taught by Kentley because it would allow the system to update the pose or position of any autonomous vehicle in real-time or near real-time (Kentley ¶ 66).

Regarding claim 10, Gecchelin discloses the vehicle combination as recited in claim 9, wherein the vehicle delimits a passenger compartment and the further vehicle delimits a further passenger compartment, and wherein the passage connects the passenger compartment to the further passenger compartment for the changeover of the person between the passenger compartment and the further passenger compartment (See at least ¶ 9, “The first side is the front portion of the independent vehicle for the principal direction of locomotion, the second side is the opposite of the first side, and the first and second doors permit selective ingress and egress of passengers or cargo from the independent vehicle. The first door is configured to open while the independent vehicle is in motion and when the independent vehicle is coupled to another independent vehicle disposed on the first side of the independent vehicle.”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), (See at least ¶ 65, “the back door and the front door are selectively operable to allow movement of at least one of passengers or cargo between the subset of independent vehicles, as shown by passenger 112 moving between IVs 102-B and 102-C. In another embodiment, an RCVA 101 can include a subset of two IVs that only have a single set of mating doors, e.g., a first IV with an opening door on the back face of the IV, and
a second IF with an opening door on the front face of the IV, where the two sets of doors mate and face each other”).

Regarding claim 11, Gecchelin discloses the vehicle combination as recited in claim 10, wherein a connecting door of the vehicle and a connecting door of the further vehicle are situated on sides facing toward one another of the respective vehicle, and wherein in an open position of the connecting doors, the passage between the passenger compartment and the further passenger compartment is open (See at least ¶ 9, “The first side is the front portion of the independent vehicle for the principal direction of locomotion, the second side is the opposite of the first side, and the first and second doors permit selective ingress and egress of passengers or cargo from the independent vehicle. The first door is configured to open while the independent vehicle is in motion and when the independent vehicle is coupled to another independent vehicle disposed on the first side of the independent vehicle.”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”), (See at least ¶ 65, “the back door and the front door are selectively operable to allow movement of at least one of passengers or cargo between the subset of independent vehicles, as shown by passenger 112 moving between IVs 102-B and 102-C. In another embodiment, an RCVA 101 can include a subset of two IVs that only have a single set of mating doors, e.g., a first IV with an opening door on the back face of the IV, and a second IF with an opening door on the front face of the IV, where the two sets of doors mate and face each other”).

Regarding claim 12, Gecchelin discloses a method for operating a control device, the control unit including a computer (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”), the method comprising: 
providing, by the control device, a first control signal for an approach of a vehicle, which includes an at least semi-automatically driving vehicle, to a further vehicle in a first portion of a travel route (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”); and 
providing, by the control device, a second control signal for the coupling of the vehicle to the further vehicle in the first portion of the travel route to form a vehicle occupant passage between the vehicle and the further vehicle via which there is a vehicle occupant  change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”),
wherein the vehicle and the further vehicle are mechanically coupled to form the vehicle occupant passage (See at least fig 1, ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).
Gecchelin fails to explicitly disclose wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (This feature is conventional and know in the art. Therefore, it would have been obvious for a person of ordinary skill in the art to modify the system of Gecchelin and add this known feature).
However, Kentley teaches wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (See at least ¶ 72, “localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like. Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430”), (See at least ¶ 86, “Topography manager 1110 is configured to receive map data, such as 3D map data or other like map data that specifies topographic features… Path generator 1114 receives data from topography manager 1110 and route manager 1112, and generates one or more paths or path segments suitable to direct autonomous vehicle toward a destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gecchelin and include wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory as taught by Kentley because it would allow the method to update the pose or position of any autonomous vehicle in real-time or near real-time (Kentley ¶ 66).


Regarding claim 13, Gecchelin discloses a non-transitory machine-readable storage medium, on which is stored a computer program, which is executable by a processor, comprising: (See at least ¶ 127, “Local controller 2095 controls at least one of an independent vehicle system, as shown in FIG. 13 or 29, including the energy storage system 17, the propulsion system 10-A, B, the active suspension 11, the braking system 90, and the steering system 60 when configured to be selectively slaved to a receiver 19 or to the communication adapter 70, as shown in FIG. 24, or to a remote wireless server 79 to control at least one of the independent vehicle systems.”) a program code arrangement having program code for operating a control device by performing the following: 
providing a first control signal for an approach of a vehicle, which includes an at least semi-automatically driving vehicle, to a further vehicle in a first portion of a travel route (See at least ¶ 7, “Vehicle also includes a receiver configured to receive a signal from a display on another independent vehicle or from an external source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 91, “FIGS. 13, 15, 16, 29, and 38 on another independent vehicle 102-W or from an external source, such as a wireless source, wherein the signal is at least one of: a state of availability to connect via the coupling, a relative position and velocity, acceleration, and a road condition”), (See at least ¶ 63, “Means for communicating includes any form of wire, fiber, wireless or fiber-less communication to exchange control or logistical data to enable coupling of multiple IVs. Examples include GPS, wireless communication via cellular or WiFi, receiver and display communication via optical line of sight channel, or direct hard-wired communication through a communication adapter described hereinafter”); and 
providing a second control signal for the coupling of the vehicle to the further vehicle in the first portion of the travel route to form a vehicle occupant passage between the vehicle and the further vehicle via which there is a vehicle occupant  change over between the vehicle and the further vehicle (See at least ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”),
wherein the vehicle and the further vehicle are mechanically coupled to form the vehicle occupant passage (See at least fig 1, ¶ 104, “control at least two independent vehicle systems from the group of the energy storage system, the propulsion system, the active suspension system, the braking system, and the steering system in either the independent vehicle or the another independent vehicle. And in another embodiment, the communication adapter is configured to control all the noted vehicle systems. For an RCVA 101, of FIG. 1, embodiment, the communication adapter 14055 is coupled between two rigidly coupled IVs to provide communication and control between one IV and another IV can have a shared or a master/slave relationship, as is required for multiple IVs rigidly coupled together to be able to travel, turn, brake and steer as a single unit”), (See at least ¶ 59, “Inter-IV doors, between rigidly coupled IVs, are operable whether the RCVA is in motion or stationary, save privacy and repair issues. This allows passenger 112 walk freely inside the coupled IVs once at least two IVs are rigidly connected with each other as symbolized by 121 for IVs 102-B, C”).
Gecchelin fails to explicitly disclose wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (This feature is conventional and know in the art. Therefore, it would have been obvious for a person of ordinary skill in the art to modify the system of Gecchelin and add this known feature).
However, Kentley teaches wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory (See at least ¶ 72, “localizer 468 retrieves reference data originating from a reference data repository 405, which includes a map data repository 405a for storing 2D map data, 3D map data, 4D map data, and the like. Localizer 468 may be configured to identify at least a subset of features in the environment to match against map data to identify, or otherwise confirm, a pose of autonomous vehicle 430”), (See at least ¶ 86, “Topography manager 1110 is configured to receive map data, such as 3D map data or other like map data that specifies topographic features… Path generator 1114 receives data from topography manager 1110 and route manager 1112, and generates one or more paths or path segments suitable to direct autonomous vehicle toward a destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gecchelin and include wherein a control unit of the vehicle performs a map matching, in which an ascertained position of the vehicle is verified and associated with a travel route based on the ascertained position and a digital topographic map stored in a data memory as taught by Kentley because it would allow the system to update the pose or position of any autonomous vehicle in real-time or near real-time (Kentley ¶ 66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665